DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 8-12 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/30/2022.
Applicant’s election without traverse of claims 1-7 in the reply filed on 09/30/2022 is acknowledged.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 05/25/2020 and 07/19/2021.  An initialed copy is attached to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herranen et al. (2016/0174838), hereinafter Herranen in view of Maggiano (2012/0108941).
Regarding claim 1, Herranen discloses, in figure 1 and 2, In a rebound tonometer (1, tonometer) having a hand-held body (figure 2a shows the tonometer is hand held), a measurement axis (alignment to the retina 4 of the eye2) (paragraph 0071), a probe (5, probe) (paragraph 0074), means for propelling the probe (5, probe) along the measurement axis toward an eye (2, eye) of a test subject such that the probe (5, probe) contacts and rebounds from the eye (2, eye) (paragraph 0074 discloses the probe is shot towards the eye), means for generating a measurement signal representing motion of the probe (5, probe) (paragraph 0077 discloses light beams are transported to the retina), a signal processor configured to calculate a basic IOP measurement value based on the measurement signal (paragraph 0074), and a tilt sensor (inclinometer) for detecting tilt of the measurement axis relative to horizontal (paragraphs 0052-0057 and 0075), the improvement comprising:  the tilt sensor (inclinometer) being configured to generate a tilt signal indicating a direction and a degree of tilt of the measurement axis relative to horizontal when the probe is propelled toward the eye, wherein the tilt sensor is connected to the signal processor and the tilt signal is provided to the signal processor (paragraphs 0052-0057 and 0075; paragraph 0057 discloses a control system in the instrument turns the green light sources on and shuts the red light sources automatically on the basis of a signal from the inclinometer when the instrument is straight and analogously turns the red light sources on and shuts the green light sources automatically on the basis of a signal from the inclinometer when the instrument is not straight and paragraph 0075 discloses the importance for the achieving of a correct result that the probe 5 approaches the eye 2 in the correct angle since the measurement is very sensitive for errors otherwise).
Herranen fails to specifically disclose the signal processor being configured to apply a tilt correction factor to the basic IOP measurement value to provide a final IOP measurement value, wherein the tilt correction factor depends on the direction and the degree of tilt indicated by the tilt signal.
Maggiano discloses the signal processor (120, microprocessor) being configured to apply a tilt correction factor to the basic IOP measurement value to provide a final IOP measurement value (paragraphs 0040 and 0043), wherein the tilt correction factor depends on the direction and the degree of tilt indicated by the tilt signal (paragraphs 0040-0043).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Herranen with the processor of Maggiano for the purpose of determining and displaying the IOP.
Regarding claim 2, Herranen discloses all the limitations in common with claim 1, and such is hereby incorporated.
Herranen fails to disclose wherein rebound tonometer has a memory connected to the signal processor, and the tilt correction factor is stored in the memory.
Maggiano discloses wherein rebound tonometer (1, applanation tonometer) has a memory (126, memory) connected to the signal processor, and the tilt correction factor is stored in the memory (paragraph 0042).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Herranen with the processor of Maggiano for the purpose of determining and displaying the IOP.
Regarding claim 3, Herranen discloses all the limitations in common with claim 1, and such is hereby incorporated.
Herranen fails to disclose wherein the tilt correction factor is empirically determined during calibration of the rebound tonometer.
Maggiano discloses wherein the tilt correction factor is empirically determined during calibration (self-calibaration) of the rebound tonometer (paragraph 0040).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Herranen with the processor of Maggiano for the purpose of determining and displaying the IOP.
Regarding claim 4, Herranen discloses all the limitations in common with claim 1, and such is hereby incorporated.
Herranen fails to disclose wherein the signal processor is configured to apply the tilt correction factor only if the degree of tilt indicated by the tilt signal is within a predetermined angular range.
Maggiano discloses wherein the signal processor (120, microprocessor) is configured to apply the tilt correction factor only if the degree of tilt indicated by the tilt signal is within a predetermined angular range (paragraphs 0040-0044).
Therefore it would have been obvious to one having ordinary skill in the art to modify the device of Herranen with the processor of Maggiano for the purpose of determining and displaying the IOP.
Regarding claim 5, Herranen discloses, in figure 1 and 2, In a rebound tonometer (1, tonometer), wherein the means for propelling the probe includes a conductive coil energizable to propel the probe along the measurement axis toward an eye of a test subject (paragraph 0074 discloses the probe is moved magnetically with the aid of coils).
Regarding claim 6, Herranen discloses, in figure 1 and 2, In a rebound tonometer (1, tonometer), wherein the means for generating the measurement signal includes a conductive coil through which the probe moves and induces current (paragraph 0074).
Regarding claim 7, Herranen discloses, in figure 1 and 2, In a rebound tonometer (1, tonometer), wherein the means for propelling the probe and the means for generating the measurement signal together include only a single conductive coil, wherein the single conductive coil is energizable to propel the probe, and movement of the probe through the single conductive coil induces current to generate the measurement signal (paragraph 0074).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872